Appeal from a judgment of the County Court, Suffolk County, rendered September 6, 1963. Pursuant to an order of this court, the appeal has been held in abeyance pending determination of a Huntley hearing (People v. Thomas, 24 A D 2d 466); such hearing has been held and determined adversely to defendant and on March 18, 1968 the appeal was placed on the calendar for reargument of all the issues. Judgment affirmed. No opinion. Christ, Acting P. J., Brennan, Rabin, Munder and Mar tus cello, JJ., concur.